Citation Nr: 0407553	
Decision Date: 03/23/04    Archive Date: 04/01/04	

DOCKET NO.  99-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
VARO in Indianapolis, Indiana, which denied the veteran's 
claim for service connection for headaches secondary to 
service-connected tinnitus.  The Board remanded the appeal to 
the RO in September 2000 for additional evidentiary 
development and readjudication.  The appeal was again 
remanded by the Board in June 2003, this time primarily for 
procedural purposes.  The case has been returned to the Board 
for appellate review.

The Board notes that the original appeal certified was 
limited to the question of secondary service connection for 
headaches.  On further review of the record and based on the 
veteran's contentions, the Board has expanded the issue to 
include the question of direct service incurrence.

The Board further notes that in a March 2003 communication, 
the veteran's accredited representative asked that the 
veteran be rated 10 percent disabling for each ear for 
tinnitus.  This matter is referred to the RO for appropriate 
consideration.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

As noted by the veteran's accredited representative in his 
February 2004 informal hearing presentation, when the case 
was remanded by the Board in June 2003 for further 
development, the RO was directed to prepare a supplemental 
statement of the case should its readjudication of the appeal 
in light of all of the evidence of record result in an 
adverse determination.  A VCAA letter was sent to the 
appellant on July 18, 2003.  The veteran responded August 5, 
2003, that he had no additional evidence to submit.  However, 
for some reason, there is no supplemental statement of the 
case in the claims folder.

38 C.F.R. § 19.31(c) requires a RO issue a supplemental 
statement of the case pursuant to remand from the Board 
unless the only purpose of the remand is to assemble records 
previously considered by the RO and properly discussed in the 
prior statement of the case or supplemental statement of the 
case, or the Board specifies in the remand that a 
supplemental statement of the case is not required.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.31(c).  Here the 
representative correctly asserts that a supplemental 
statement of the case needs to be issued.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should provide the veteran with a 
supplemental statement of the case 
pertaining to his claim for service 
connection for headaches, to include as 
secondary to service-connected tinnitus.

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


